FINAL DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Receipt is acknowledged of arguments/remarks filed on 10 March 2021. 
Claims 2-3 and 5-13 are cancelled.
Claims 15-20 remain withdrawn from consideration.
Claims 1, 4, 14 and 21-22 are presented for examination herein.

Information Disclosure Statement
The information disclosure statement (IDS) filed 03/10/2021 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection of claims 1, 4 and 14 under 35 U.S.C. 103 as being unpatentable over GENGRINOVITCH (WO 2005/072061 A2, cited in IDS file 09/21/2017) in view of YANG (US 2007/0248537 A1, cited in PTO-892 mailed 06/26/2018) LI (US 2010/0310503 A1) is maintained.

Regarding claim 1, Gengrinovitch discloses amino acids and derivatives or analogs thereof covalently linked to a drug (page 5, lines 13-16).  Gengrinovitch discloses that the drug includes a chemotherapeutic agent (page 1, line 4; page 6, line 6).  Gengrinovitch discloses that the amino acid or a derivative thereof includes tyrosine (e.g. tyrosine derivative/tyrosine hydroxylase inhibitor) (page 6, lines 15-18).  Gengrinovitch discloses that the compound (e.g. conjugate of the drug and the amino acid) has high uptake in tumor cells but low non-specific uptake in normal tissues (page 22, lines 21-22).
Regarding claim 14, Gengrinovitch discloses that the composition comprises one or more pharmaceutically acceptable excipients (page 19, lines 7-9).
Gengrinovitch does not specifically disclose that the tyrosine derivative is one or more of α-methyl-L-tyrosine, α-methyl-D-tyrosine and α-methyl-DL-tyrosine.  The deficiencies are made up for by the teachings of Yang and Li.
Yang is primarily directed towards compositions, kits and methods for imaging and therapy involving N4 compounds and derivatives (abstract) and conjugates of the compounds and including a targeting ligand (paragraph [0043]).
Regarding claims 1 and 4, Yang teaches a conjugate between a drug compound and a targeting ligand (paragraph [0043]).  Yang teaches a targeting ligand including α-methyltyrosine (e.g. α-methyl-DL-tyrosine) for including cancerous cells (paragraphs [0029], [0130] and [0165]).
With respect to stereoisomerism of α-methyltyrosine, it is noted that in Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293 (Fed. Cir. 2007), the court relied on the settled principle that in chemical cases, structural similarity can provide the necessary reason to modify prior art teachings. The Federal Circuit also addressed the kind of teaching that would be sufficient in the absence of an explicitly stated prior art-based motivation, explaining that an expectation of similar properties in light of the prior art can be sufficient, even without an explicit teaching that the compound will have a particular utility. The Federal Circuit cautioned that requiring such a clearly stated motivation in the prior art to isolate 5(S) ramipril ran counter to the Supreme Court’s decision in KSR. The court stated: Requiring an explicit teaching to purify the 5(S) stereoisomer from a mixture in which it is the active ingredient is precisely the sort of rigid application of the TSM test that was criticized in KSR.  See MPEP 2143.  Therefore, using stereoisomers of α-methyltyrosine (e.g. α–methyl-L-tyrosine or α–methyl-D-tyrosine) as the α-methyltyrosine would have been prima facie obvious, in the absence of any evidence of unexpected results.
Li is primarily directed towards composition and methods for treatment of cancer (abstract).
Regarding claim 1, Li teaches that anti-cancer agent includes growth factor receptor-targeting agent, a kinase-targeting agent and an angiogenesis inhibitor (paragraphs [0078-0079]).  Li teaches that growth factor receptor-targeting agent includes panitumumab (paragraphs [0080]).  Li teaches that kinase-targeting agent includes lapatinib, vandetanib, axitinib, bosutinib, dasatinib, temsirolimus, pazopanib, everolimus and nilotinib (paragraph [0081-0082]).  Li teaches that anti-cancer agent includes bendamustine and ixabepilone (paragraphs [0086-0087] and [0090]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a composition comprising an anti-cancer agent selected from including panitumumab, lapatinib, vandetanib, axitinib, bosutinib, dasatinib, temsirolimus, pazopanib, everolimus, nilotinib, bendamustine and ixabepilone; wherein the anti-cancer agent is covalently linked to a tyrosine derivative including α-methyltyrosine (e.g. α-methyl-DL-tyrosine).  The person of ordinary skill in the art would have been motivated to make those modifications because Gengrinovitch discloses that the amino acid or its derivative includes tyrosine which forms a conjugate with drugs including anti-cancer agents, where the conjugate has high uptake in tumor cells; Yang teaches that targeting ligands to form conjugates with a drug includes α-methyltyrosine (e.g. α-methyl-DL-tyrosine); and to obtain anti-cancer agents including lapatinib, vandetanib, axitinib, bosutinib, dasatinib, temsirolimus, pazopanib, everolimus and nilotinib that have high uptake in tumor cells but low non-specific uptake in normal tissues by forming a conjugate with the anti-cancer agents and a tyrosine derivative including α-methyltyrosine (e.g. α-methyl-DL-tyrosine).  The person of ordinary skill in the art would have reasonably expected success because Gengrinovitch discloses amino acids and derivatives or analogs thereof covalently linked to a drug (page 5, lines 13-16).  Gengrinovitch discloses that the drug includes a chemotherapeutic agent (page 1, line 4; page 6, line 6).  Gengrinovitch discloses that the amino acid or a derivative thereof includes tyrosine (e.g. tyrosine derivative/tyrosine hydroxylase inhibitor) (page 6, lines 15-18).  Gengrinovitch discloses that the compound (e.g. conjugate of the drug and the amino acid) has high uptake in tumor cells but low non-specific uptake in normal tissues (page 22, lines 21-22).  Yang teaches a conjugate between a drug compound and a targeting ligand (paragraph [0043]).  Yang teaches a targeting ligand including α-methyltyrosine (e.g. α-methyl-DL-tyrosine) (paragraphs [0029], [0130] and [0165]).  Li teaches that anti-cancer agent includes growth factor receptor-targeting agent, a kinase-targeting agent and an angiogenesis inhibitor (paragraphs [0078-0079]).  Li teaches that growth factor receptor-targeting agent includes panitumumab (paragraphs [0080]).  Li teaches that kinase-targeting agent includes lapatinib, vandetanib, axitinib, bosutinib, dasatinib, temsirolimus, pazopanib, everolimus and nilotinib (paragraph [0081-0082]).  Li teaches that anti-cancer agent includes bendamustine and ixabepilone (paragraphs [0086-0087] and [0090]).

The rejection of claims 21 and 22 under 35 U.S.C. 103 as being unpatentable over Gengrinovitch in view of Yang and Li as applied to claims 1, 4 and 14 above, and further in view of XU (US 2004/0138140 A1, cited in PTO-892 mailed 09/09/2019) is maintained.
Regarding claims 21 and 22, the composition of claims 1, 4, 10 and 14 is described above in section 9.
Gengrinovitch, Yang and Li do not specifically teach a kit comprising the composition, suitable packaging and an additional therapeutic agent.  The deficiency is made up for by the teachings of Xu.
Xu is primarily directed towards combination cancer therapy (abstract).
Regarding claims 21 and 22, Xu teaches that chemotherapies are frequently employed in combination for several reasons including to prevent the formation of resistant clones, providing actives against cells in different phases of growth, and the combination may create a biochemical enhancement effect by affecting different pathways or different steps in a single biochemical pathway (paragraph [0007]).  Xu teaches combination of cancer therapy regimens including one or more anticancer agents (paragraphs [0029] and [0117]).  Xu teaches a kit for anticancer therapy comprising the anticancer agents in an outer packaging (paragraphs [0030] and [0138]).  
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a kit comprising an outer packaging and a composition comprising an anti-cancer agent selected from including panitumumab, lapatinib, vandetanib, axitinib, bosutinib, dasatinib, temsirolimus, pazopanib, everolimus, nilotinib, bendamustine and ixabepilone; wherein the anti-cancer agent is covalently linked to a tyrosine derivative including α-methyltyrosine (e.g. α-methyl-DL-tyrosine); wherein the kit comprises additional anti-cancer agents; and wherein the kit further comprises an outer packaging.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain an anticancer therapy with advantages including to prevent the formation of resistant clones, providing actives against cells in different phases of growth, and to create a biochemical enhancement effect by affecting different pathways or different steps in a single biochemical pathway by including more than one anti-cancer agents.  The person of ordinary skill in the art would have reasonably expected success because Gengrinovitch discloses amino acids and derivatives or analogs thereof covalently linked to a drug (page 5, lines 13-16).  Gengrinovitch discloses that the amino acid or a derivative thereof includes tyrosine (e.g. tyrosine derivative/tyrosine hydroxylase inhibitor) (page 6, lines 15-18).  Gengrinovitch discloses that the drug includes fluorouracil (paragraph bridging pages 6 and 7).  Gengrinovitch discloses that the compound (e.g. conjugate of the drug and the amino acid) has high uptake in tumor cells but low non-specific uptake in normal tissues (page 22, lines 21-22).  Yang teaches a conjugate between a drug compound and a targeting ligand (paragraph [0043]).  Yang teaches a targeting ligand including α-methyltyrosine (e.g. α-methyl-DL-tyrosine) (paragraphs [0029], [0130] and [0165]).  Li teaches that anti-cancer agent includes growth factor receptor-targeting agent, a kinase-targeting agent and an angiogenesis inhibitor (paragraphs [0078-0079]).  Li teaches that growth factor receptor-targeting agent includes panitumumab (paragraphs [0080]).  Li teaches that kinase-targeting agent includes lapatinib, vandetanib, axitinib, bosutinib, dasatinib, temsirolimus, pazopanib, everolimus and nilotinib (paragraph [0081-0082]).  Li teaches that anti-cancer agent includes bendamustine and ixabepilone (paragraphs [0086-0087] and [0090]).  Xu teaches that chemotherapies are frequently employed in combination for several reasons including to prevent the formation of resistant clones, providing actives against cells in different phases of growth, and the combination may create a biochemical enhancement effect by affecting different pathways or different steps in a single biochemical pathway (paragraph [0007]).  Xu teaches combination of cancer therapy regimens including one or more anticancer agents (paragraphs [0029] and [0117]).  Xu teaches a kit for anticancer therapy comprising the anticancer agents (paragraph [0030]).

Response to Arguments
Applicant argues that Yang does not disclose targeting ligands that form conjugates with drugs.  Applicant argues that Yang discloses that drugs constitute one of the types of targeting ligands that can be used to form conjugates with N4 imaging agents.
Applicant's arguments filed on 10 March 2021 have been fully considered but they are not persuasive.  In response, Gengrinovitch (e.g. primary reference) discloses amino acids and derivatives or analogs thereof covalently linked to a drug (page 5, lines 13-16).  Gengrinovitch discloses that the drug includes a chemotherapeutic agent (page 1, line 4; page 6, line 6).  Gengrinovitch discloses that the amino acid or a derivative thereof includes tyrosine (e.g. tyrosine derivative/tyrosine hydroxylase inhibitor) (page 6, lines 15-18).  Gengrinovitch discloses that the compound (e.g. conjugate of the drug and the amino acid) has high uptake in tumor cells but low non-specific uptake in normal tissues (page 22, lines 21-22).  While Gengrinovitch does not specifically teach that the tyrosine derivative is one or more of α-methyl-L-tyrosine, α-methyl-D-tyrosine and α-methyl-DL-tyrosine, the deficiencies are made up for by the teachings of Yang and Li.  Yang teaches targeting ligands including α-methyltyrosine (e.g. α-methyl-L-tyrosine, α-methyl-D-tyrosine and α-methyl-DL-tyrosine) (paragraph [0029]) which is also an anti-cancer drug (paragraph [0130]) and which can be used to target including cancerous cells (paragraph [0165]).  Li teaches that anti-cancer agent including  panitumumab (paragraphs [0080]), lapatinib, vandetanib, axitinib, bosutinib, dasatinib, temsirolimus, pazopanib, everolimus and nilotinib (paragraph [0081-0082]), bendamustine and ixabepilone (paragraphs [0086-0087] and [0090]).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art to try α-methyltyrosine, which is known as a targeting ligand, anticancer agent and can be used to target cancer cells, as a particular tyrosine derivative to covalently link to an anti-cancer drug to obtain anti-cancer drugs that target cancer cells, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Thus, for the reasons of record and for the reasons presented above claims 1, 4, 14 and 21-22 are rejected under 35 U.S.C. 103(a).

Conclusion and Correspondence
No claims are allowed.
THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN P NGUYEN/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634